Exhibit 10.19

EXECUTION COPY

SECOND AMENDMENT AGREEMENT

To Omnibus Pledge and Security Agreement and Irrevocable Proxy

Dated as of June 1, 2009

by and among

RFC ASSET HOLDINGS II, LLC,

PASSIVE ASSET TRANSACTIONS, LLC

RESIDENTIAL CAPITAL, LLC

RESIDENTIAL FUNDING COMPANY, LLC

GMAC MORTGAGE, LLC

and certain of their Affiliates from time to time parties hereto,

as Grantors,

GMAC INVESTMENT MANAGEMENT LLC,

as a Secured Party

and

GMAC LLC,

as Omnibus Agent, as Lender Agent under the Loan Agreement,

as Lender under the MSR Loan Agreement, as Credit Agent under the Credit
Agreement and as a

Secured Party

 

     

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

This SECOND AMENDMENT AGREEMENT (this “Agreement”) dated as of June 1, 2009 (the
“Amendment Effective Date”), is by and among RFC Asset Holdings II, LLC,
a Delaware limited liability company (“RAHI”), and Passive Asset Transactions,
LLC, a Delaware limited liability company (“PATI”); Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage” and each of RAHI, PATI, ResCap, and
RFC, together with any successors and assigns, is herein a “Grantor” and
collectively, the “Grantors”); GMAC Investment Management LLC, a Delaware
limited liability company (together with its successors and assigns, “GMAC IM”),
as a Secured Party; and GMAC LLC, a Delaware limited liability company, as agent
for the Secured Parties (in such capacity, the “Omnibus Agent”), as Lender Agent
under the Loan Agreement, as Lender under the MSR Loan Agreement, as Credit
Agent under the Credit Agreement and as a Secured Party.

Reference is hereby made to the Omnibus Pledge and Security Agreement and
Irrevocable Proxy dated as of March 18, 2009 among the Grantors, GMAC IM and the
Omnibus Agent (as amended and modified through the date hereof, the “Omnibus
Security Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Omnibus Security Agreement.

2. The parties hereto desire to make certain amendments to the Omnibus Security
Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the promises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Omnibus Security Agreement.

ARTICLE II

CREDIT AGENT

The Credit Agent is hereby made a party to the Omnibus Security Agreement, and
the Credit Agent hereby (i) agrees to become a party to the Omnibus Security
Agreement, (ii) to be bound by the terms thereof, and (iii) ratifies and
confirms its appointment of the Omnibus Agent as its agent pursuant to
Section 11 of the Omnibus Security Agreement.

 

     

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

ARTICLE III

AMENDMENTS TO THE OMNIBUS SECURITY AGREEMENT

SECTION 3.1 Amendments to Section 1. Section 1 to the Omnibus Security Agreement
is hereby amended by amending and restating the following definitions:

“Account Collateral means Deposit Accounts, Securities Accounts and other
Collateral described in clauses (f) and (g) of Section 2 hereof.

Obligations means obligations, indebtedness, fees, expenses (including, without
limitation, attorneys’ fees and expenses) and liabilities of any ResCap
Counterparty or Grantor under any Specified Document, now existing or hereafter
arising under or in connection with the Specified Documents, whether monetary or
otherwise, matured or unmatured, direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
and any interest accruing thereon (including any interest that accrues after the
commencement of any proceeding by or against any ResCap Counterparty or any
other Person under any bankruptcy, insolvency, liquidation, moratorium,
receivership, reorganization or other debtor relief law) and all attorneys’ fees
and other expenses incurred in the collection or enforcement thereof;
including without limitation (a) the obligations, indebtedness and liabilities
of the ResCap Counterparties under the Master Netting Agreement or otherwise
pursuant to the terms of the other Derivative Documents, (b) all other
“Obligations” as defined in the Loan Agreement, (c) all other “Secured
Obligations” as defined in the MSR Loan Agreement, and (d) all other
“Obligations” as defined in the Credit Agreement.

Permitted Liens means (a) Liens arising under this Agreement or the other
Security Documents, (b) with respect to all “Collateral” as defined in the
November Security Agreement, any Liens permitted under the Loan Agreement,
(c) with respect to all Derivative Collateral, any Liens permitted under the
Derivative Documents, (d) with respect to all “Collateral” as defined in the MSR
Loan Agreement, any Liens permitted under the MSR Loan Agreement and (e) with
respect to all “Collateral” as defined in the Credit Agreement, any Liens
permitted under the Credit Agreement.

Secured Parties means (i) GMAC IM, (ii) GMAC LLC, as lender under the MSR Loan
Agreement, (iii) each “Indemnified Party” under and as defined in the MSR Loan
Agreement, (iv) the Lender Agent, for the benefit of the “Lender Parties” under
and as defined in the Loan Agreement, (v) the Credit Agent, for the benefit of
the “Lender Parties” under and as defined in the Credit Agreement and (vi) any
other Person to whom any Obligation is owed.

Specified Documents means (i) each of the Derivative Documents, (ii) each of the
November Documents, (iii) each of the MSR Documents, (iv) each of the Credit
Documents and (v) this Agreement.

 

   2   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 3.2 Amendments to Section 1. Section 1 to the Omnibus Security Agreement
is hereby amended by inserting the following definitions in the proper
alphabetical order:

“Credit Agent means GMAC LLC, in its capacity as agent for the “Lender Parties”
under and as defined in the Credit Agreement.

Credit Agreement means that certain Credit Agreement, dated as of June 1, 2009,
as amended, supplemented, restated or otherwise modified from time to time,
among RAHI and PATI, as borrowers, ResCap, RFC, and GMAC Mortgage, as
guarantors, and GMAC LLC, as agent and initial lender, and certain other
financial institutions and Persons from time to time party thereto as lenders,
pursuant to which the lenders thereunder have agreed to make loans to RAHI and
PATI.

Credit Documents means the Credit Agreement, the notes issued thereunder by RAHI
and PATI as borrowers thereunder, the Fourth Security Agreement (as defined in
the Credit Agreement), and all notices, certificates, financing statements,
agreements and other documents to be executed and delivered by RAHI, PATI,
ResCap, RFC or GMAC Mortgage pursuant to the foregoing or otherwise in
connection with the Credit Agreement or the extension of financing contemplated
thereunder.”

SECTION 3.3 Amendment to Section 7. Section 7(c) of the Omnibus Security
Agreement is hereby amended and restated in its entirety as follows:

“(c) The Grantors hereby acknowledge and agree that (i) the covenants and
restrictions contained in Article VII (other than Section 7.02(h)), Article X
and Section 12.11 of the Loan Agreement are incorporated by reference herein and
shall apply with respect to the November Collateral, (ii) the covenants and
restrictions contained in Sections 7.01(d), 7.01(k) 7.01(n), 7.01(r), 7.02(a),
7.02(d), 7.03(m) and 12.11 of the Loan Agreement are incorporated by reference
herein and shall apply with respect to the Derivative Collateral, (iii) the
covenants and restrictions contained in Section 4.03, Section 4.04, Article VII
(other than the covenant contained in Section 7.02(b)) and Article X of the MSR
Loan Agreement are incorporated by reference herein and shall apply with respect
to the MSR Collateral, and (iv) the covenants and restrictions contained in
Article VII (other than Section 7.02(h)), Article X and Section 12.11 of the
Credit Agreement are incorporated by reference herein and shall apply with
respect to the November Collateral; provided that if either the Loan Agreement,
the Credit Agreement or the MSR Loan Agreement shall cease to be in effect,
references in this Section to such agreement shall be deemed to be references to
such agreement immediately prior to the time it ceased to be in effect.”

 

   3   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 3.4 Amendment to Section 15. Section 15(a) of the Omnibus Security
Agreement is hereby amended and restated in its entirety as follows:

“(a) Notwithstanding anything to the contrary contained herein or in any other
Specified Document, in the event that any Collateral is also pledged to the
Lender Agent, the Omnibus Agent or the Credit Agent to secure the Obligations by
any Grantor pursuant to any security, pledge or similar agreement governed by
foreign law (a “Foreign Pledge Agreement”) and the provisions of such Foreign
Pledge Agreement conflict with the provisions of this Agreement, the applicable
Grantor shall comply with the provisions of such Foreign Pledge Agreement and
shall not be deemed to have breached any representation or covenant contained
herein or in any other Specified Document as a result thereof.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

SECTION 4.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

SECTION 4.2 Opinions. On or before June 1, 2009, the Grantors shall deliver or
cause to be delivered opinions of counsel to the Borrowers, the Guarantors and
Grantors with respect to the transactions contemplated hereby, which opinions
shall be in form and substance satisfactory to the Omnibus Agent.

SECTION 4.3 Other. On or before June 1, 2009, the Grantors shall deliver or
cause to be delivered such other documents, including but not limited to the
Grantors’ board resolutions approving this Agreement, as the Omnibus Agent may
reasonably request, which documents will be in form and substance satisfactory
to the Omnibus Agent.

ARTICLE V

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Omnibus Security Agreement or the Specified Documents with respect to the
execution of this Agreement.

SECTION 5.2 Confirmation of the Omnibus Security Agreement. The Grantors each
hereby acknowledge and agree that the Omnibus Security Agreement and each other
Specified Document (as amended as of the date hereof) are each ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. Without limiting the foregoing, each
Grantor reaffirms its grant of a security interest in all the Collateral pledged
by it, and agrees that such security interest secures all Obligations as defined
in the Omnibus Security Agreement, as amended by this Agreement (the “Amended
Agreement”). As of the Amendment Effective Date, (i) each reference in the
Omnibus Security Agreement to “this Agreement” or in any other Specified
Document to the “Omnibus Security Agreement” shall mean the Amended Agreement as
hereinafter amended or restated, and (ii) each reference in the Amended
Agreement or any other Specified Document to the parties to the Omnibus Security
Agreement or the Secured Parties shall include the Credit Agent and the other
Secured Parties, as defined in the Amended Agreement.

 

   4   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 5.3 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:

(a) Its representations and warranties set forth in the Omnibus Security
Agreement are true and correct as if made on the date hereof, except to the
extent they expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 6.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original (whether such
counterpart is originally executed or an electronic copy of an original and each
party hereto expressly waives its rights to receive originally executed
documents) and all of which when taken together shall constitute one and the
same agreement.

SECTION 6.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 6.4 Entire Agreement. This Agreement, the Security Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 6.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 6.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

 

   5   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

SECTION 6.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH SUCH LITIGATION. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   6   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC, as Grantor By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-1   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC, as Grantor By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC, as Grantor By:   /s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-3   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC, as Grantor By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-4   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC, as Grantor By:   /s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-5   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC LLC,

as Omnibus Agent,

as Lender Agent under the Loan Agreement,

as Lender under the MSR Loan Agreement,

as Credit Agent under the Credit Agreement

and as Secured Party

By:   /s/ David C. Walker Name:   David C. Walker Title:   Business Unit
Treasury Executive

 

   S-6   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

GMAC INVESTMENT MANAGEMENT LLC,

as Secured Party

By:   /s/ Melissa Melvin

Name:   Melissa Melvin Title:   Assistant Secretary

 

   S-7   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND AGREEMENT BY THE SENIOR DEBT AGENT

The Senior Debt Agent hereby acknowledges and agrees with the Omnibus Agent that
none of the Collateral is subject to the lien created by the Senior Debt
Security Documents. The Senior Debt Agent further agrees, upon request of the
Omnibus Agent, to take such actions as are reasonably necessary to cause Wells
Fargo Bank, N.A., as First Priority Collateral Agent under the Senior Debt Loan
Agreement, to confirm that no lien exists with respect to such Collateral
pursuant to the Senior Debt Security Documents.

 

GMAC LLC, as Senior Debt Agent By:   /s/ David C. Walker Name:   David C. Walker
Title:   Business Unit Treasury Executive

 

   S-8   

Second Amendment Agreement to

Omnibus Pledge and Security Agreement